FILED IN COURT OF APPEALS
                                                  12th Court of Appeals District




                                                  CATHY S. LUSK, CLE



                                                                           FILE COPY



          RE: Case No. 15-0189                                       DATE:         3/3/2015
          COA #: 12-14-00299-CV         TC#:      3-41298
STYLE:    MICHAEL    KENNEDY
   v.     THE TEXAS COURT OF CRIMINAL APPEALS,                 AUSTIN,         TEXAS,
          ET   AL.
      A petition for review was filed today in the above-
styled case.   Respondent may file either a response, or a
waiver of response.    If you file a waiver, the Court will
not grant the petition without first requesting a response.
(Tex. R. App. P. 53.3)   There is no fee for a response or a
waiver.

                               MS.   CATHY   S.     LUSK
                               CLERK,   TWELFTH COURT OF APPEALS
                               1517 WEST FRONT, SUITE 354
                               TYLER, TX  75702